Nationwide Life Insurance Company: ·Nationwide Variable Account - 10 Prospectus supplement dated May 1, 2002 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective May 1, 2009, the following underlying mutual funds are available as investment options under your contract: · Nationwide Variable Insurance Trust - American Century NVIT Multi Cap Value Fund: Class I · Nationwide Variable Insurance Trust - Oppenheimer NVIT Large Cap Growth Fund: Class I · Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderate Fund: Class II · Nationwide Variable Insurance Trust - NVIT Multi-Manager Mid Cap Growth Fund: Class I 2.Effective May 1, 2009, the Appendix A is amended to include the following: Nationwide Variable Insurance Trust - American Century NVIT Multi Cap Value Fund: Class I Investment Adviser:Nationwide Fund Advisors Sub-adviser:American Century Investment Management, Inc.
